DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:
Claim 5 line 3 reads “…the plunger and is operably biased in a normally retracted position…” This is unclear if there is meant to be a “plunger and another element is operably biased”, “a plunger end is operably biased”, or “a plunger is operably biased” with the “and” being a typo. As understood from the wording of the claim reciting “is” and specification paragraph 00055, this claim is interpreted as “…the plunger 
	Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 00055 lines 2-3 reads “…the plunger 214 and is operably biased in a normally retracted position 220…” As interpreted above in the claim objection, this is interpreted to be a typo and should be amended to “…the plunger 214 
Paragraph 0009 line a) recites “a pole assembly 202 adapted to be detachably connected to a pole end 212.” Paragraph 00010 line 1 recites “The resilient joint 206 further includes a pin channel 256 which extends through the flexible neck 254, and the pole assembly 202 includes an actuator 212 attached to plunger pin 216…” Paragraph 00050 line d) recites “the resilient joint 206 includes a flexible neck 254 disposed between the pole end 250 and the head end 252”) Paragraph 00054 recites “The pole assembly 202 further includes a rigid pole receiver 210 configured to detachably connect to a pole end 212, the pole receiver 210 is connected to the resilient joint 206 at the pole end 250.”) 
	Pole end is recited as 212 four times in the specification. Pole end is recited as 250 three times. The actuator is recited as 212 twice. 
Appropriate correction is required.

Drawings

The drawings are objected to because
Figure 17 shows two instances of Element 212. One appears to be the pole end and one appears to be the actuator. Please make corrections according to the corrections made regarding the specification objection for Element 212.
Figures 17 and 18 show Element 272 as what appears to be different parts. The specification does not recite Element 272 so this is unclear as what is being shown.
Element number 282 (“semi cylindrical portion”) is appears in the SPEC but is not shown in the drawings, in addition, it is claimed in claim 6, but is not shown in the drawings.  The element must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “snuggly” in claim 6 is a relative term which renders the claim indefinite. The term “snuggly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Since, element 282 which corresponds to the claimed “semi cylindrical portion” is not shown in the drawings, then a person skilled in the art cannot ascertain what the metes and bounds of the limitation “snuggly” are.
Claim 7 recites the limitation "plunger" in line 2 “…wherein the arm is connected to the plunger…”.  There is insufficient antecedent basis for this limitation in the claim. This may be amended to recite “…wherein the arm is connected to a 
	Claim 7 recites the limitation "plunger pin" in line 3 “…which is in turn connected to the plunger pin…”.  There is insufficient antecedent basis for this limitation in the claim. This may be amended to recite “…which is in turn connected to a 
	For examination purposes and as best understood from antecedent basis issues with plunger and plunger pin, this claim will be interpreted as depending from claim 5.

	Claim 7 recites the limitations "a retracted position and an extended position" in lines 4-5 “…the cleaning device moves from a retracted position to an extended position.”  Theis limitation renders the claim indefinite as a person skilled in the art cannot ascertain if applicant intends to claim the same “retracted position” and “extended position” previously introduced in claim 1, or if applicant intends to seek protection for additional/new retracted and extended positions.  re is insufficient antecedent basis for this limitation in the claim.   As best understood, and for examination purposes the limitation is presumed to be  “…the cleaning device moves from [[a]] the retracted position to [[an]] the extended position.”


	Claim 12 recites the limitation "base" in line 1 “…wherein the base includes a base pad surface…”.  There is insufficient antecedent basis for this limitation in the claim. This may be amended to recite “…wherein a base includes a base pad surface…” or this may be amended to depend from claim 8 which does recite a base. For examination purposes and to not further narrow the claim, this will be interpreted as reciting “a base”.
	Claims 13-14 depend from claim 12, and are therefore rejected, accordingly, under 35 U.S.C. 112(b).
	
	Claim 14 recites the limitation "frame base surface" in lines 5-7 “ …the base pad surface lies along a longitudinally spaced apart plane from the frame base surface and dowel surface such that the pad is detached from the frame pad surface and dowel surface.”  There is insufficient antecedent basis for this limitation in the claim. Paragraph 00065 recites “The frame 230 further includes a sub-frame 234 which includes locating dowels 236 each having a dowel surface 231 detachably attached to the pad 262, such that in the retracted position the base pad surface 273, the dowel surface 231 align along a common plane, and in the extended position 260 these two surfaces are aligned along longitudinally spaced apart planes thereby detaching the pad 262 from the frame pad surface 275.” This is the only section reciting locating dowels and dowel surfaces. For examination purposes, this claim is interpreted as “…the base pad surface lies along a longitudinally spaced apart plane from the frame pad surface and dowel surface such that the pad is detached from the frame pad surface and dowel surface.”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davidshofer (US20150082566).
	Regarding claim 1, Davidshofer discloses a cleaning device comprises; 
	a) a pole assembly (Figure 1 Element 104 and Paragraph 0025 line 1 “The exemplary spray mop 100 includes a base plate 102 to which a handle 104 is connected.”) adapted to be detachably connected to a pole end (Figure 1 Element 106 and Paragraph 0025 line 3 “The grip 106 and grip lever 108 may be contoured or have a gripping material (e.g., overmolded rubber, etc.) to facilitate the user’s operation of the mop 100.” Overmolded rubber can be interpreted as a rubber sleeve that covers the handle 104 and may be adapted to be detachable); 
	b) a head assembly (Figure 1 Element 102) adapted to be detachably connected to a pad (Figure 2 Element 204 and Paragraph 0030 line 1 “The base plate 102 may include an integral cleaning member, such as permanently affixed bristles or the like, but more preferably is equipped with a replaceable cleaning pad 204.”); 
	c) a resilient joint connected at a pole portion to the pole assembly and at a head end to the head assembly (See annotated drawing below); 
	d) wherein the resilient joint includes a flexible neck disposed between the pole portion and the head end (See annotated drawing below); 
	e) the cleaning device is moveable between a normally retracted position (Figure 6A shows the normally retracted position) and an extended position (Figure 6C shows the extended position), wherein the retracted position the pole assembly pivots about the flexible neck relative the head assembly (As shown in figure 6A, the retracted position keeps element 510 out of pocket 606 and allows the pole to pivot relative to the head).

    PNG
    media_image1.png
    429
    906
    media_image1.png
    Greyscale

	Regarding claim 2, Davidshofer discloses wherein the resilient joint further includes a pin channel which extends through the flexible neck (Figure 6A-6C show element 506 extending through the interior of the pole and neck which can be interpreted as a pin channel), and the pole assembly includes an actuator (Figure 4A element 108) attached to a plunger pin (Figure 4A element 402 and Figure 6A-6C Elements 506 and 510. Paragraph 0048 line 4 “The rod 506, may be the actuator rod 402 described above, but may instead be a separate mechanism that the user operates manually when desired.”), whereby selectively urging the actuator longitudinally downward urges the plunger pin downward to extend through the flexible neck into the extended position (Paragraph 0043 line 1 “An actuator rod 402 positioned inside the handle 104 is interfaced with the grip lever 108 (e.g., by hooking the end of the actuator rod 402 through a hole in the grip lever 108) such that the actuator rod 402 slides downward along the length of the handle 104 when the grip lever 108 is rotated about axis 404 from the first position to the second position.”), such that the plunger pin prevents pivoting of the flexible neck and thereby locks the position of the pole assembly relative to the head assembly in the extended position (Paragraph 0050 line 7 “When the rod 506 reaches the bottom of the divot 504, as shown in FIG. 6C, the base plate 102 and handle 104 will be generally fixed against relative rotation. If desired, the divot 504 may include a pocket 606 at the bottom to more restrictively hold the end of the rod 506, to help hold the base plate 102 and handle 104 in a fixed relationship.”).

	Regarding claim 3, Davidshofer discloses wherein the normally retracted position a plunger spring (Paragraph 0036 lines 3-6 “Springs or other resilient members may be provided to lift the scrubbing mechanism 210 to this position. For example, the scrubbing mechanism 210 may include integrally-formed cantilevered springs 232 that extend from the sides of the scrubbing mechanism 210 and are positioned to press down on the top of the main plate 202. In this embodiment, the springs 232 are deformed when the scrubbing mechanism 210 is moved downwards to generate internal tension to drive the scrubbing mechanism 210 back up when the ramps 214 are moved back to their starting position. Other springs or resilient devices (e.g., coil springs, leaf springs, elastomeric blocks, etc.) may be used in lieu of the cantilevered springs 232.”) biases the actuator such that the plunger pin is operably retracted out of the pin channel thereby allowing the pole assembly to pivot about the flexible neck relative the head assembly (As disclosed in Paragraph 0036, the springs 232 on scrubbing mechanism 210 generate internal tension and drive the scrubbing element back up which helps to bias the plunger pin out of recess 606 and move the actuator back into a normally retracted position).

	Regarding claim 4, Davidshofer discloses wherein the pole assembly further includes a rigid pole receiver configured to detachably connect to a pole end (As stated above in the rejection for claim 1 regarding the pole assembly and pole end, the pole end element 106 is interpreted as an overmolded rubber covering for the pole assembly 104. Element 104 includes the handle which is interpreted as a rigid pole that receives element 106 and also receives the base 102 by connection to the resilient joint), the pole receiver is connected to the resilient joint at the pole portion (The pole portion is interpreted as the portion of the pole receiver that connects to the resilient joint).

Regarding claim 7, Davidshofer discloses all elements of the current invention as stated above including wherein actuator further includes a handle connected to a distal end of an arm (See annotated drawing below), wherein the arm is connected to a plunger (See annotated drawing below) which in turn is connected to the plunger pin (Figure 6A-6C Element 510 is plunger pin which connects to Element 506 which is also Element 402 in this embodiment as disclosed in claim 2 rejection in the 102 section), such that upon urging the handle downwardly the cleaning device moves from a retracted position to an extended position (As shown in Figure 4B and the annotated drawing below, the handle is urged downward to move the cleaning device into the extended position from the retracted position).

    PNG
    media_image2.png
    390
    260
    media_image2.png
    Greyscale
	


	Regarding claim 8, Davidshofer discloses wherein the head assembly includes a base (Figure 3B and 3C Element 212 and 222) slide-ably received within a frame (Figure 3B and 3C Element 202) which is rigidly attached to the head end of the resilient joint (Figure 2 Element 230 and 220 are the end of the resilient joint that are rigidly connected to the frame), wherein the base is moveable between the retracted position and the extended position (As shown in Figures 3B and 3C, the base 212 and 22 is moveable between a retracted position 3B and an extended position 3C) wherein the retracted position the frame is adapted to connect to the pad in an attached position (As shown in Figure 3B, when in the retracted position a maximum amount of the pad is connected to the pad in an attached position) and in an extended position the frame is adapted to release the pad in a detached position (As shown in Figure 3C, when the base is in the extended position less of the pad is connected to the frame because Element 222 pushes the pad outward and partially away from the frame 202. This is interpreted as a detached position in which the pad has been released from maximum contact of the frame. The claim does not require the pad to be entirely detached).

	Regarding claim 9, Davidshofer discloses wherein the base includes a pin contact surface (Figure 3A Element 218 and Figure 6A-6C Element 606 and 500) for receiving a push end (Figures 6A-6C Element 510) of the plunger pin thereon such that urging plunger pin downwardly urges the base slide-ably away from frame thereby releasing the pad (As disclosed in claim 8 rejection above, urging the plunger pin downwardly urges base element 222 to slide within the frame 202 and push the pad away from maximum contact with the base which is interpreted as releasing the pad. The claim does not require the pad to be entirely detached.).

	Regarding claim 10, Davidshofer discloses wherein the base includes downwardly disposed base guide walls (Figure 3B-3C Element 210 and annotated drawing below) slide-ably received onto downwardly disposed frame guide posts (See annotated drawing below) attached to the frame and connected by a planar frame pad portion (Figure 3B-3C Element 202 portion facing the pad), such that the posts and the walls guide the base longitudinally downwardly when the base is urged between the retracted position and the extended position (As shown in Figures 3B-3C, the posts and walls guide the base longitudinally downward when the base is urged between the retracted and extended positions).

    PNG
    media_image3.png
    356
    887
    media_image3.png
    Greyscale


	Regarding claim 11, Davidshofer discloses wherein head assembly further includes retraction springs (Figure 3A Element 232 and Paragraph 0036 lines 4-5 “For example, the scrubbing mechanism 210 may include integrally-formed cantilevered springs 232 that extend from the sides of the scrubbing mechanism 210 and are positioned to press down on the top of the main plate 202. In this embodiment, the springs 232 are deformed when the scrubbing mechanism 210 is moved downwards to generate internal tension to drive the scrubbing mechanism 210 back up when the ramps 214 are moved back to their starting position.”) mounted around the posts for urging the base into the retracted position (As disclosed in Paragraph 0036 and seen in Figure 3A, the spring 232 are on each end of Element 212 and would be disposed on either side of the posts which is interpreted as mounted around the posts).

	Regarding claim 12, Davidshofer discloses wherein the base includes a base pad surface (Figure 3B-3C Element 222) which provides a rigid abutting surface for pad which does not adhere to the pad (Paragraph 0038 line 3 “Also, the cleaning pad 204 may include an extendible pocket to receive the scrub bar 222, or it may have a region of elastic material to allow stretching.” As recited in this passage, there is no mention of adhesion of Element 222 to pad 204. The passage recites it may be elastic material which would return to its retracted state by elasticity as opposed to the base pad surface adhering to the pad and returning it to its original position).

	Regarding claim 13, Davidshofer discloses wherein a base includes a planar base pad surface (Figure 3B-3C Element 222 the bottom edge portion) and the frame includes a planar frame pad surface (Figure 3B-3C Element 202 the portion facing the pad) which is detachably attached to the pad (As interpreted above in claims 8,9, and 12, the pad is considered detached when in the extended position and the pad is moved away from maximum contact with the frame), such that in the retracted position the base pad surface and the frame pad surface align along a common plane (Figure 3B the planar base pad surface and planar frame pad surface are along a common plane), and in the extended position these two surfaces are aligned along longitudinally spaced apart planes (Figure 3C the planar base pad surface is moved downward so that the plane of the planar frame pad surface is along a different plane), thereby detaching the pad from the frame pad surface in a detached position (As interpreted above, the pad is considered detached when urged away from maximum contact with the surface of the frame which includes the frame pad surface).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5  is rejected under 35 U.S.C. 103 as being unpatentable over Davidshofer in view of Morad (US10098445).

	Regarding claim 5, Davidshofer discloses all elements of the current invention as stated above including wherein the actuator includes a plunger (Figure 6A-6C Element 506) rigidly connected to the plunger pin (Figure 6A-6C Element 510), the plunger is slide-ably received along the pole receiver (The plunger slides within the interior of the pole including the pole receiver). Davidshofer fails to disclose the plunger end is operably biased in a normally retracted position with the plunger spring which is mounted around plunger pin.

	Morad teaches the plunger end is operably biased in a normally retracted position with the plunger spring which is mounted around plunger pin (Column 4 lines 24-31 “Referring to FIG. 1, FIG. 2, and FIG. 4, after trigger assembly 100, is moved forward within interior chamber 1000 by use if thumb trigger 110, travel spring 420 is compressed against second interior chamber wall 50C. The potential energy created by the compression of travel spring 420 during the movement of trigger assembly 100 causes trigger assembly 100 to return back to an initial or starting position.” It is well known in the art to use a spring with a pin to bias the pin into a default position until acted upon by an actuator or some other element for moving the pin. The spring would return the pin back to the default position after force is released from the actuator).

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Davidshofer to incorporate the teachings of Morad to provide a plunger spring mounted around the plunger pin. Doing so would help the plunger pin return to default position after the force is released from the actuator and increase the efficiency of use by not requiring the user to manually reset the position of the pin after every use.

	

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidshofer in view of Michelson (US20070074362).
 	
	Regarding claim 14, Davidshofer discloses the current invention as stated above including wherein the frame further includes a sub-frame (Figure 2
 Elements 206).  However, Davidshofer does not disclose the limitations directed to the sub-frame including locating dowels, each having a dowel surface detachably attached to the pad such that in the retracted position the base pad surface, the frame pad surface and the dowel surface align along a common plane and and in the extended position the base pad surface lies along a longitudinally spaced apart plane from the frame base surface and the dowel surface such that the pad is detached from the frame pad surface and dowel surface.
	However, it is noted that Davidshofer does discloses that the pad (204) may be connected to the base plate (102) by press-in fittings, which appear to be functioning as the intended dowels  (Paragraph 0030 line 3 “The cleaning pad 204 may be connected to the base plate 102 by hook-and-loop fasteners 206 , press-in fittings, wrapping portions of the pad 204 around the base plate 102 , and so on.” 

Michelson teaches wherein the frame further includes a sub-frame which includes locating dowels (Figure 7 Elements 65) each having a dowel surface (Figure 7a shows the attachment pins 65 (locating dowels) being connected to the pad and inserted into the mounting plate 71. It would be within the skill of a person having ordinary skill in the art to reverse these parts to allow the pins 65 to be on the subframe and have a dowel surface in contact with the pad) detachably attached to the pad (The dowel surface in contact with the pad would be able to detachably attach to the pad), such that in the retracted position the base pad surface, the frame pad surface and the dowel surface align along a common plane (The substitution of the press-in fitting shown by Michelson would still allow the base pad surface, frame pad surface, and dowel surface to align along a common place when in the retracted position), and in the extended position the base pad surface lies along a longitudinally spaced apart plane from the frame base surface and the dowel surface such that the pad is detached from the frame pad surface and dowel surface (As interpreted above, the extended position is a position in which the base pad surface is in less than maximum contact with the frame pad surface. The extended position would also allow the frame pad surface and dowel surface to lie along a longitudinally spaced plane from the base pad surface and have the pad detached from the frame pad surface and dowel surface).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the press-fit mechanism of Davidshofer with the dowels taught by Michelson, as it has been held that simple substitution of one known element for another to obtain predictable results is a rationale that support a conclusion of obviousness (MPEP 2143).  Thus, in the instant case both the press-in fitting and the dowels achieve the same results of allowing/guiding the pad to be connected.
As modified, the invention of Davidshofer will have the dowels, such that in the retracted position the base pad surface, the frame pad surface and the dowel surface align along a common plane (As disclosed above regarding the frame pad surface being on a plane, and in view of the teachings of Michelson the dowel surface and frame pad surface align along a common plane with the base pad surface when in the retracted position), and in the extended position the base pad surface lies along a longitudinally spaced apart plane from the frame base surface and the dowel surface such that the pad is detached from the frame pad surface and dowel surface (As disclosed above regarding the frame base surface and frame pad surface being spaced apart along a plane, and as in view of the teachings of  Michelson the dowel surface and frame base surface are along a spaced apart plane from the base pad surface).

	
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record Davidshofer discloses all elements of the invention as disclosed in the preceding claims in which claim 6 depends from (Claims 1,2,4, and 5), but Davidshofer fails to disclose wherein the pole receiver includes a semi cylindrical portion with an internal diameter dimensioned to fit snuggly around the pole end and the plunger includes a semi cylindrical portion configured to slide-ably fit around the external diameter of the pole receiver, wherein the plunger slides longitudinally along the pole receiver. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in the claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Morton (US1674983) discloses a novel means of affording flexure of implement handles. Cassar (US-20010029640) discloses a flexible attachment apparatus for use with dust mops or the like. Ho (US-20070119011) discloses a cleaning utensil comprising a handle portion and head portion, the head portion adapted to be extensible from the handle portion. Meszaros (US20200129037) discloses a pole handle of adjustable length with two sliding members is lockable with a clamp and a compact handle both have a ball joint or ball socket.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723